UNITED STATES COURT OF APPEALS                     FILED
                           FOR THE NINTH CIRCUIT                         JUL 6 2022
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
JONAH MARTINEZ; et al.,                       No.    20-56233

                Plaintiffs-Appellants,        D.C. No.
                                              2:20-cv-02874-AB-SK
  v.                                          Central District of California,
                                              Los Angeles
ALEX VILLANUEVA; et al.,
                                              ORDER
                Defendants-Appellees.

Before: KLEINFELD, R. NELSON, and VANDYKE, Circuit Judges.

       Appellee’s unopposed motion to remand the case to the district court (ECF

No. 44) is granted. The panel’s original memorandum disposition and the district

court’s judgment are vacated, and this case is remanded to the district court for

further proceedings consistent with the United States Supreme Court’s decision in

New York State Rifle & Pistol Ass’n, Inc. v. Bruen, 597 U.S. ____ (2022).

       The court awards costs to Appellants. This order constitutes the mandate of

this court.

       VACATED AND REMANDED.